Citation Nr: 1516369	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  10-32 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for a left foot disorder, to include claimed as secondary to service-connected disease or injury (claimed as left foot plantar fasciitis).


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active duty service from December 2003 to December 2008.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the RO, which in pertinent denied service connection for left foot plantar fasciitis.  The Board remanded the appeal in January 2013, March 2014 and July 2014 for additional development of the record. The case has again been returned to the Board at this time for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's left foot disorder is attributable to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the favor of the Veteran, a left foot disorder was incurred in service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). In light of the favorable decision in this case, the Board finds that any VA deficiency that may exist in complying with the VCAA is harmless error.

Laws and Regulations 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). Thus, the regulation, which took effect on October 10, 2006, is applicable. However, as the Board will find that service connection is warranted on a direct basis, the new regulation does not affect the result in this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran asserts that he sustained an injury to his left foot during service and has experienced left foot problems since his period of service.

A June 2005 service treatment record reflects the Veteran's complaint of pain in his left foot. The record indicates that the Veteran dropped a television (approximately 100 pounds) on his first toe. He described the pain as throbbing and painful with pressure when walking. He took 2 aspirin for the pain without relief of the pain. On examination, the assessment was STI (soft tissue injury) versus avulsion fracture. He was advised to return to the clinic if his symptoms increased or he experienced no relief from medications. Otherwise, the available service treatment records, including Report of Medical History (with physician's comments), contain no complaints or documentation of a left foot disorder.

The July 2009 VA fee-basis report of examination documents the Veteran's report of being diagnosed with left plantar fasciitis which had existed for at least 18 months. The Veteran reported his disorder was due to injury and caused him to limp a lot. He complained of daily left foot pain (2 times per day) that lasted for 2 hour intervals. He described the pain as aching, sticking and cramping and rated the severity of the pain a level 6 (out of 10). The pain could be exacerbated by physical activity and was relieved by rest. He could function without medication. He also indicated that he would get painful callouses on his left foot. At rest he did not experience any weakness, stiffness, swelling or fatigue. While standing or walking he experienced pain, weakness, stiffness, swelling and fatigue. On physical examination, the diagnosis was left plantar fasciitis.

The report of June 2013 VA examination reflects a diagnosis of Morton's neuroma of the left foot with a date of diagnosis in 2013. It was documented that pain was typical for Morton's neuroma between the fourth and fifth distal metatarsals. The Veteran complained of more pain with prolonged ambulation.

The examiner documented review of the Veteran's claims file and opined that the Morton's Neuroma of the left foot was less likely than not incurred in or caused by in-service injury, event or illness. The examiner explained that the Veteran had sustained a contusion to the left first metatarsal area in 2005 with normal x-ray findings. The examiner noted that the Veteran had not complained about Morton's Neuroma between the fourth and fifth metatarsal joints during service and concluded that his Morton's Neuroma between the fourth and fifth metatarsal joints had no relationship with the injury in service. The examiner concluded that the Veteran had no current symptoms from the contusion.

The examiner also opined that the Morton's Neuroma of the left foot was less likely than not proximately due to or the result of the Veteran's service connected left knee disability. The examiner explained that Morton's Neuroma was caused by metatarsal heads rubbing together, usually due to tight shoes. It had no relationship to the knee.

In an April 2014 addendum, responding to the Board's March 2014 remand (for opinion as to etiology of left foot plantar fasciitis), the examiner reiterated that the condition claimed was less likely than not incurred in or caused by in-service injury, event or illness. The examiner explained that the Veteran had no symptoms of plantar fasciitis in service. Further, current examination indicated that he did not have plantar fasciitis. Thus, the examiner concluded that the 2009 diagnosis was in doubt. As for the Morton's Neuroma, the examiner explained that gait would not cause a Morton's Neuroma. The examiner reported that the most likely cause of Morton's Neuroma was tight fitting shoes. The examiner further explained that the left knee disability would not cause a foot condition "since evidence based medicine indicates that one joint does not affect other joints" (citing to an article by Dr. Ian Harrington).

In an October 2014 addendum, responding to the Board's July 2014 remand (for opinion as to nature and etiology of any left foot disorder), the examiner noted that the Veteran had complaint of hallux injury one time during his period of service with no further follow-up care. The examiner determined that the diagnosis of Morton's Neuroma (from June 2013 VA examination) was questionable because Morton's Neuroma commonly manifests as discomfort between the third and fourth intermetatarsal spaces and sometimes the second and third intermetatarsal spaces but not the fourth and fifth intermetatarsal spaces. Additionally, the examiner found no current evidence of plantar fasciitis and indicated that the July 2009 examination was not consistent with a diagnosis of plantar fasciitis because it lacked specifics required for confirmation and ruling out other conditions. The examiner concluded that there was no evidence of chronic or on-going medical condition associated with and/or aggravated by Veteran's military service.

In this case, the Board finds that service connection for a left foot disorder is warranted. Here, there is evidence of current left foot disability. Further, June 2005 service treatment record documents the Veteran's complaint of pain in his left foot and establishes that he sustained injury to his foot (assessed: STI versus avulsion fracture). The remaining question is whether current left foot disability had its onset in service or is otherwise due to injury sustained therein.

Here, in the June 2013 VA examination, the examiner opined that the Morton's Neuroma had no relationship to service based, in pertinet part, on the examiner's finding that the Veteran had not complained about Morton's Neuroma between the fourth and fifth metatarsal joints during service. In the April 2014 addendum, the VA examiner opined that it was less likely than not that the Veteran's claimed left foot disorder was incurred in or caused by in-service injury, event or illness based, in pertinent part, on a lack of documentation of plantar fasciitis in service and lack of present diagnosis; the examiner found the diagnosis rendered in July 2009 questionable. As for the Morton's Neuroma, the examiner reported that the most likely cause was tight fitting shoes.  In the October 2014 addendum, the VA examiner opined that it was less likely than not that the Veteran's claimed left foot disorder was incurred in or caused by in-service injury, event or illness seemingly based, in pertinent part, on a finding that the Veteran lacks current disability (the diagnosis of Morton's Neuroma was questionable because Morton's Neuroma commonly manifests as discomfort between the third and fourth intermetatarsal spaces and sometimes the second and third intermetatarsal spaces but not the fourth and fifth intermetatarsal spaces; the July 2009 examination was not consistent with a diagnosis of plantar fasciitis because it lacked specifics required for confirmation and ruling out other conditions).

However, the June 2005 service treatment record documents complaint of injury and symptoms of a left foot disorder. The Veteran has asserted that he has experienced symptoms of a left foot disorder since that time related thereto. The Veteran is competent to report such symptoms and the Board finds his assertions of continuous symptoms associated with a left foot disorder credible. The June 2013, April 2014 and October 2014 VA examiner's opinions rely mainly on a lack of documentation of diagnosis of plantar fasciitis and Morton's Neuroma in service and a questioning of the validity of current diagnosis in forming the basis for an opinion that the current left foot disorder is unrelated to service. 

The Board finds that there is documentation of symptomatology in service and since service regarding the left foot.  The 2009 and 2013 VA examination reports show evidence of symptoms related to the left foot.  To the extent that the VA examiners question the validity of the current diagnosis of plantar fasciitis or Morton's Neuroma, they do not explain why diagnoses made by medical professionals based on physical examination are inadequate. Thus the Board affords little probative value to these opinions. Accordingly, the Board finds that the weight of the competent and credible evidence, to include the Veteran's competent and credible assertions of onset of symptoms in service that have been continuous since that time, supports the claim for service connection. Given the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a left foot disorder is warranted.  


ORDER

Entitlement to service connection for a left foot disorder is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


